DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
Currently, claims 1, 2, 4-10 and 12-21 are pending with claims 3 and 11 cancelled, claims 1, 4, 5 and 16 amended, and claims 10 and 19-21 withdrawn. Applicant’s amendments claims 4 and 5 have obviated the previously-filed objection to each claim. The following is a complete response to the September 30, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sotzing (US Pat. Pub. 2015/0017421 A1) further in view of Pani (“Fully textile …monitoring systems” previously cited in the July 24, 2020 Action) and Sotzing et al. (US Pat. Pub. 2007/0089845 A1) hereinafter “Sotzing ‘845”.
Regarding claim 1, Sotzing teaches a bio-potential wearable monitoring system (Fig. 1), comprising: an electrode comprising a first conductive polymer fabric (electrically conductive polymeric fiber; [0015]), and a wiring element in electrical communication with the electrode (wires may be used to connect the electrically conductive polymeric fiber to a power source as in [0048] discussing “electrically conductive leather as a conductive wire”; see also [0049], [0074]); wherein the first conductive polymer fabric is a.) an electrically conductive fibrous substrate comprising: a fibrous substrate comprising polymeric fibers (electrically conductive fibrous substrate; [0015]) comprising nucleophile derivatized nanoparticles wherein a portion of the nucleophile derivatized nanoparticles are located at the surface of the polymeric fiber (desiccant particles, wherein a portion of the desiccant particles are disposed at the surface of the polymeric fiber; [0015]. The materials forming the desiccant particles are discussed in [0029]. These materials are identical to the claimed nucleophile derivatized nanoparticles as defined in [0079] of the instant specification); and an electrically conductive polymer film disposed on at least a portion of the polymeric fibers of the fibrous substrate and at least in partial contact with the nucleophile derivatized nanoparticles (electrically conductive polymer disposed on the polymeric fiber and in partial contact with the desiccant particles; [0015]). In view of the teaching of Sotzing, the electrode itself with its first conductive polymeric fiber is free of metal (via the teaching throughout Sotzing of the achievement being without metal, and [0015] providing for “conductive synthetic leather does not require expensive metals such as silver”).
While Sotzing provides for the use of a wiring element, Sotzing fails to specifically provide that this is a second conductive polymer coated fabric wiring element comprised of the same material arrangement as set forth above with respect to the first conductive polymer fabric. Additionally, while Sotzing provides for the use of the disclosed electrode as a sensor, Sotzing fails to specifically provide for such to be one of the listed systems set forth in claim 1.
Sotzing ‘845 provides for a similar utilizing a conductive polymer fiber-based structures, and specifically teaches the use of such as a wire or lead and/or a wire for circuitry (see [0127]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an electrically conductive polymer fiber wiring element as in Sotzing ‘845 formed of the disclosed conductive polymer coated material as in Sotzing as the wiring element in Sotzing to provide for a known alternative manner of providing an electrical connection between the conductive polymer coated flexible electrode and a sensing system. Again, Sotzing ‘845 readily contemplates that such materials are readily capable of being used as “polymeric wire or leads” with such ensuring that both the electrode and the wiring are formed of similar or the same material thereby providing for similar flexibility of the wiring and electrode for integration into wearable sensing devices. The Examiner further notes that Sotzing itself recognizes that its own material are “electrically conductive fibers” similar to those as in Sotzing ‘845. In utilizing this combined arrangement, the polymeric wiring element would further be without metal.
Sotzing ‘845 fails to cure the noted deficiency in Sotzing with respect to the use with the listed systems in claim 1. In a similar field, Pani teaches an electrode comprising a conductive polymer fabric (textile electrode based on woven fabric treated with PEDOT:PSS; Abstract), wherein the monitoring system is an electrocardiogram system, an electroencephalogram system, an electromyography system, heart rate system, respiratory rate system, bioelectrical impedance analysis system, or an electrodermal activity system (electrode is used for potential recording including for example ECG, EEG, and EMG; Abstract, Introduction second paragraph).  
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the electrode of Sotzing as an electrode in combination with a sensing system for the purpose of recording biosignals as taught by Pani. Sotzing establishes the use of its flexible electrode as a sensor and Pani teaches that the use of such flexible electrodes provides for the use of such an electrode as a wearable sensor that provides enhanced comfort and effective sensing.
Regarding claim 2, Sotzing teaches the monitoring system of claim 1, wherein the wearable monitoring system is in the form of a garment, footwear, headwear, wrist band, chest strap, or belt (the system may be used in apparel or footwear; [0023]).  
Regarding claim 6, Sotzing teaches the monitoring system of claim 1, wherein the nucleophile derivatized nanoparticles of a) electrically conductive fibrous substrate comprise silica, titania, calcium oxide, amine functionalized nanoparticles, or a combination thereof (see desiccant materials in [0029]).   
Regarding claim 7, Sotzing teaches the monitoring system of claim 1, wherein the electrically conductive polymer of the a.) electrically conductive fibrous substrate is PEDOT:PSS, a poly(3,4-ethylenedioxythiophene), a substituted poly(3,4- ethylenedioxythiophene), poly(thiophene), a substituted poly(thiophene), poly(pyrrole), a substituted poly(pyrrole), poly(aniline), a substituted poly(aniline), poly(acetylene), poly(p- phenylenevinylene) (PPV), a poly(indole), a substituted poly(indole), a poly(carbazole), a substituted poly(carbazole), a poly(azepine), a (poly)thieno[3,4-b]thiophene, a substituted poly( thieno[3,4-b]thiophene), a poly(dithieno[3,4-b:3',4'-d]thiophene), a poly(thieno[3,4- b]furan), a substituted poly(thieno[3,4-b]furan), or a derivative thereof (see electrically conductive polymer materials in [0024]).
Regarding claim 8, Sotzing teaches the monitoring system of claim 1, wherein the electrically conductive polymer of the a.) electrically conductive fibrous substrate is PEDOT:PSS (electrically conductive polymer can be PEDOT:PSS; [0024]).
Regarding claim 9, Sotzing teaches the monitoring system of claim 1, wherein the polymeric fiber of the a.) electrically conductive fibrous substrate is nylon 6, nylon 66, nylon 610, nylon 12, co-polymerized nylon, polyethylene terephthalate, polytrimethylene terephthalate, polybutylene terephthalate, polypropylene terephthalate, polyurethane, polypropylene, polyethylene, spandex (polyurethane-polyurea copolymer), polyester-based polyurethane, copolymers thereof, or a combination thereof (see polymeric fiber materials in [0028]).
Regarding claim 12, Sotzing teaches monitoring system of claim 1, but is silent on wherein the wearable monitoring system receives bio-potential signals that can be recorded and tracked by a fixed computer or a mobile device using wireless communication.  
Pani further provides that its wearable monitoring system receives bio-potential signals that can be recorded and tracked by a fixed computer or a mobile device using wireless communication (recording unit is used to record ECG signals; Page 543 paragraph beginning at the bottom of Col 1).  
Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art to have utilized the combined system set forth in the rejection of claim 1 above for the purpose of recording and tracking biosignals as taught by Pani. The tracking and recording of Pani would further provide for a user and/or medical professional to monitor the feedback from the system for future review and use.
Regarding claim 13, Sotzing teaches the monitoring system of claim 1. While Sotzing discloses that the system may be used as a sensor ([0023]), Sotzing does not explicitly teach a method of measuring a bio-potential using the monitoring system of claim 1. However, Pani is cited in the rejection of claim 1 as provides for the use of a flexible sensor as in Sotzing as an electrode in a system that measures a biopotential. AS such, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to further use the combined system of claim 1 to record biosignals as taught by Pani. Again, this combined system and use would provide for a wearable sensor that provides enhanced comfort and effective sensing and recording biopotentials.
Regarding claim 14, the present combination teaches the method of claim 13, wherein the bio-potential is measured in dry conditions (per Pani with the disclosure that a flexible electrode has good performance in both wet and dry conditions; Abstract).  
Regarding claim 15, the present combination teaches the method of claim 13, wherein the bio-potential is measured in wet conditions (per Pani with the disclosure that a flexible electrode has good performance in both wet and dry conditions; Abstract).  
Regarding claim 16, Sotzing teaches a method of making a bio-potential wearable monitoring system (Fig. 1), comprising: forming an electrode comprising a first conductive polymer fabric (electrically conductive polymeric fiber; [0034]), and connecting a wiring element to the electrode, wherein the wiring element is in electrical communication with the electrode (wires may be used to connect the electrically conductive polymeric fiber to a power source; [0049], [0074]); and wherein the conductive polymer fabric is a.) an electrically conductive fibrous substrate comprising: a fibrous substrate comprising polymeric fibers (electrically conductive fibrous substrate; [0034]) comprising nucleophile derivatized nanoparticles wherein a portion of the nucleophile derivatized nanoparticles are located at the surface of the polymeric fiber (desiccant particles, wherein a portion of the desiccant particles are disposed at the surface of the polymeric fiber; [0034]. Desiccant particles as taught by Sotzing are equivalent to the claimed nucleophile derivatized nanoparticles as discussed in [0040] of the instant specification); and an electrically conductive polymer film disposed on at least a portion of the polymeric fibers of the fibrous substrate and at least in partial contact with the nucleophile derivatized nanoparticles (electrically conductive polymer disposed on the polymeric fiber and in partial contact with the desiccant particles; [0034]). In view of the teaching of Sotzing, the electrode itself with its first conductive polymeric fiber is free of metal (via the teaching throughout Sotzing of the achievement being without metal, and [0015] providing for “conductive synthetic leather does not require expensive metals such as silver”).
While Sotzing provides for the use of a wiring element, Sotzing fails to specifically provide that this is a second conductive polymer coated fabric wiring element comprised of the same material arrangement as set forth above with respect to the first conductive polymer fabric. Additionally, while Sotzing provides for the use of the disclosed electrode as a sensor, Sotzing fails to specifically provide for such to be one of the listed systems set forth in claim 16.
Sotzing ‘845 provides for a similar utilizing a conductive polymer fiber-based structures, and specifically teaches the use of such as a wire or lead and/or a wire for circuitry (see [0127]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an electrically conductive polymer fiber wiring element as in Sotzing ‘845 formed of the disclosed conductive polymer coated material as in Sotzing as the wiring element in Sotzing to provide for a known alternative manner of providing an electrical connection between the conductive polymer coated flexible electrode and a sensing system. Again, Sotzing ‘845 readily contemplates that such materials are readily capable of being used as “polymeric wire or leads” with such ensuring that both the electrode and the wiring are formed of similar or the same material thereby providing for similar flexibility of the wiring and electrode for integration into wearable sensing devices. The Examiner further notes that Sotzing itself recognizes that its own material are “electrically conductive fibers” similar to those as in Sotzing ‘845. In utilizing this combined arrangement, the polymeric wiring element would further be without metal.
Sotzing ‘845 fails to cure the noted deficiency in Sotzing with respect to the use with the listed systems in claim 1. In a similar field, Pani teaches an electrode comprising a conductive polymer fabric (textile electrode based on woven fabric treated with PEDOT:PSS; Abstract), wherein the monitoring system is an electrocardiogram system, an electroencephalogram system, an electromyography system, heart rate system, respiratory rate system, bioelectrical impedance analysis system, or an electrodermal activity system (electrode is used for biopotential recording including for example ECG, EEG, and EMG; Abstract, Introduction second paragraph).  
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the electrode of Sotzing as an electrode in combination with a sensing system for the purpose of recording biosignals as taught by Pani. Sotzing establishes the use of its flexible electrode as a sensor and Pani teaches that the use of such flexible electrodes provides for the use of such an electrode as a wearable sensor that provides enhanced comfort and effective sensing.
	Regarding claim 17, Sotzing teaches the method of claim 16, wherein the method of making the a.) electrically conductive fibrous substrate comprises disposing an electrically conductive polymer onto the fibrous substrate; optionally surface treating the fibrous substrate prior to the disposing step, wherein the surface treating is a plasma treatment, a solvent treatment, or a combination thereof (fibrous substrate is surface treated prior to disposing the electrically conductive polymer; [0034]).  
	Regarding claim 18, Sotzing teaches the method of claim 17, wherein the electrically conductive polymer is drop cast, spray coated, ink jet coated, dip coated, spin coated, gravure coated, extrusion coated onto the fibrous substrate, or the fibrous substrate is soaked in a mixture of electrically conductive polymer and solvent (see techniques for applying the electrically conductive polymer in [0030]).  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sotzing (US Pat. Pub. 2015/0017421 A1) further in view of Pani (“Fully textile …monitoring systems” previously cited in the July 24, 2020 Action) and Sotzing et al. (US Pat. Pub. 2007/0089845 A1) hereinafter “Sotzing ‘845” as applied to claim 1 above and further in view of Chen, Yun-Hsuan, et al. ("Soft, comfortable polymer dry electrodes for high quality ECG and EEG recording” previously-cited in the July 24, 2020 action).
Regarding claims 4 and 5, Sotzing teaches the monitoring system of claim 1, but is silent on wherein the monitoring 2UCT0227US2 system is an electrocardiogram system i) having a signal to noise ratio range of 3 to 30 dB; and ii) capable of measuring ECG in the heart rate range of 40 to 180 bpm while in the wet condition or dry condition.  While the combination in the rejection of claim 1 above with the teaching of Pani provides for the use of the system as an ECG and with such capable of measuring an ECG in the heart as claimed in either a wet or dry condition, Pani fails to provide for the claimed signal to noise ratio range of 3 to 30 dB. Sotzing ‘845 fails to cure this deficiency.
In a related field of endeavor, Chen teaches a polymer electrode for recording ECG (Abstract) having a signal to noise ratio range of 3 to 30 dB (signal processing techniques are used to improve SNR; section 3.3.1. Resultant SNR is demonstrated to be above 3 dB; Fig. 12c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized signal processing techniques to improve signal to noise ratio as taught by Chen with the system of the present combination in order to ensure that the signal is not negatively affected by noise. 
Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive. 
Applicant arguments on pages 15-21 of the Remarks with respect to the rejection of independent claims 1 and 16 under 35 U.S.C. 103 as unpatentable over the combination of Sotzing, Sotzing ‘845 and Pani. Applicant alleges on page 17 that the prior combination fails to provide for each and every limitation including the specific limitations set forth in the second paragraph therein. Applicant notes that “the electrode and wire are free of bulk metal to result in an all organic bipotential monitoring system” on page 17.
Applicant continues on page 18 that the Sotzing reference “does not disclose a biopotential wearable monitoring system”, and then highlights additional features of the instant invention on the remainder of the page. Applicant alleges on page 19 with respect to Pani that such “does not teach or suggest 1) an ECG monitoring system having both conductive polymer electrodes and conductive polymer wires that are metal free; 2) Pani further does not teach or suggest a flexible and stretchable conducting polymer electrode.” Applicant concludes on page 19 that the “Pani combined with Sotzing ‘421, Sotzing ‘845 and Chen would fail to motivate one having ordinary skill in the art to prepare a biopotential monitoring system having these missing attributes. 
To support this conclusion, Applicant alleges on page 19 that since Pani fails to provide “1) an ECG monitoring system having both conducting polymer electrodes and conducting polymer wires that are metal free” and that “2) Pani further does not teach or suggest a flexible and stretchable conducting polymer electrode” that the result would be that “Pani combined with Sotzing ‘421, Sotzing ‘845 and Chen would fail to motivate one of ordinary skill in the art to prepare a biopotential monitoring system having these missing attributes”. Applicant supports this position in arguing on page 19 that the inclusion in Pani’s fabric electrode of “a metallic snap fastener with silver conductive past secured by sewing it with a silver-coated yarn” renders Pani as failing to teach “a metal free conductive polymer coated fabric wiring element”. Applicant also supports this on page 19 that Pani’s electrode “is not stretchable and in fact Pani teaches away from a ‘stretchable electrode’”. 
Turning to pages 20 and 21, Applicant then argues with respect to the Sotzing ‘845 reference and alleges on page 21 that the instant wiring element “is an insulating (non-electrically conductive) fabric coated with polymer” that is unlike Sotzing ‘845 intrinsically conducting polymers. Applicant proffers additional remarks on page 21 with respect to the measuring of a biopotential via a biopotential electrode including that “it was not predicted that a PEDOT-PSS wire and PEDOT-PSS biopotential pad would be able to come in contact without the wire element interfering with the biopotential measurement” and that “the inventors have shown that it is indeed possible to use both a conductive polymer coated fabric wiring element and a conductive polymer fabric electrode together in one system to measure biopotential”. 
These arguments are, however, not persuasive. As a preliminary manner, the Examiner notes that Applicant’s arguments on page 20 with respect to the Chen reference and claims 1/16 have not been addressed above as the rejection of each of claims 1 and 16 is predicated on the combination of Sotzing ‘421 in view of Pani and Sotzing ‘845. The Examiner further notes, with respect to the proffered combination, that it is well-established that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The instant rejection of each of claims 1 and 16 utilizes Sotzing ‘421 reference as the primary reference in each rejection. Sotzing ‘421 is specifically relied upon by the Examiner to teach an electrode comprising a first conductive polymer fabric (in the form of the electroconductive polymeric fabric set forth in [0015]) and a wiring element in electrical communication with the electrode. Sotzing ‘421 provides additional details of the first conductive polymer. While Applicant specifically alleges that Sotzing ‘421 fails “to disclose a biopotential wearable monitoring system”, the Examiner has recognized this deficiency in Sotzing ‘421 and has relied upon Pani to cure this deficiency in the use of such an electrode in a biopotential wearable monitoring system. The Examiner reiterates that the claimed invention does not need to be expressly suggested in any one or all of the references but, rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Turning to the Pani reference, with respect to point 1) in the first paragraph of page 19 of the Remarks, each of instant claims 1 and 16 include open-ended transitional phrasing that does not limit the claim to include other non-recited features. The Examiner notes, with respect to claim 1, that the claim requires an electrode, a conductive polymer coated fabric wiring element in electrical communication with the electrode, and wherein the electrode and the conductive polymer coated fabric wiring element are free of metal. While Applicant argues on page 19 that Pani’s metallic snap fastener and associated silver-based paste and yarn would not teach “the use of a metal free conductive polymer coated fabric wiring element with its fabric electrode”, the Examiner is of the position that the manner of electrical joining of the fabric electrode to the wiring element is not so limited as to be free of metal. Rather, the claim only requires that each of the electrode and the wiring element are free of metal. Applicant’s own paragraph [0142] recognizes that while an electrode can be free of metals, that a metal containing component such as a connector can be used in the system to provide for an electrode connection. 
Thus, the Examiner is of the position that even if utilizing the silver based snap/wire/paste of Pani in the combination, that these items can be considered as part of a non-recited connector that takes a position between the metal free electrode and metal free wiring element set forth in the rejection of claim 1 above. It is therefore the Examiner’s position that the rejection of each of claims 1 and 16 readily establish the use of a metal-free electrode per the teaching of Sotzing ‘421 and a metal-free wiring element per the teaching of Sotzing ‘845, such being in line with the broadest reasonable interpretation of the claim language and in view of the open-ended transitional phrase of “comprising”. 
With respect to point 2), the Examiner kindly points to the language of each of claims 1 and 16 which make the requirements set forth in b) as optional via their inclusion in an “or” statement. The rejections of each of claims 1 and 16 are based on the prior art reading on the features set forth in a). This is made clear in the instant action as well as the October 18, 2021 Non-Final Office Action. Thus, while Applicant argues on pages 19-20 of the Remarks with respect to Pani’s teaching away from “a stretchable electrode” this language is not positively required by either claim and the instant rejections, rather, address the features in a). The Examiner is then of the position that the disclosure of Sotzing ‘421 providing for its use as a sensor, and then Pani’s teaching of a similar electrode comprising a conductive polymer fabric in a biopotential monitoring system readily provides for a proper prima facie case of obviousness, especially when taken in view of the further teaching in Sotzing ‘845.
Last, turning to Applicant’s arguments with respect to Sotzing ‘845 on pages 20 and 21 with respect to the wiring element, it is the Examiner’s position that the wiring element taught by Sotzing ‘845 remains in the rejection above as relied on to teach similar conductive  polymer-based fiber structure and with such being used as a wire and/or lead for circuitry as in [0127]. The Examiner specifically notes that the combination then relied on the use of the polymer arrangement in Sotzing ‘421 as the material of construction of the wiring element in view of the teaching of Sotzing ‘845. This arrangement readily addresses the use of a  second conductive polymeric fiber for the fabric wiring element that is specifically formed in the manner set forth in section a) of each of claims 1 and 16.
While Applicant’s representative has proffered comments with respect to the suitability of the wiring element of Sotzing ‘845 in the measuring of a biopotential, the Examiner notes that combination provides that the wiring element is a combination of the teaching of Sotzing ‘845 and Sotzing ‘421. Again, Sotzing ‘845 specifically contemplates in paragraph [0127] for the use of such in medical devices including sensors, components, diagnostic devices and “conductive polymeric wires or leads for activation of biological processes”, and with Sotzing ‘421 recognizing in [0048] and [0049] for the electrically conductive leather material disclosed therein to be a suitable replacement for a conductive wire. Thus, while Applicant alleges that “merely because a material is conductive does not mean it can be used to measure biopotential” and that “it was not predicted that that a PEDOT-PSS wire and PEDOT-PSS biopotential pad would be able to come into contact without the wire element interfering with the biopotential measurement”, this “contact” set forth by Applicant is not specifically required in either of claims 1 or 16 as presently recited even when taken in view of the newly presented “free of metal” limitation. 
To this end, the Examiner is of the position that the combined teaching in Sotzing ‘845 and Sotzing ‘421 does indeed render obvious the wiring element as required in each of claims 1 and 16 for at least the reasoning set forth in the rejections above. Again, the claims do not require the arrangement argued for by Applicant where the pad comes into contact with the wiring element; rather a conductive snap can still be utilized as is noted in the rejections and remarks above. Further, while Applicant argues that “merely because a material is conductive does not mean it can be used to measure biopotential”, the Examiner points to Applicant’s own disclosure at paragraph [0200] that states that “PEDOT:PSS is known to be a mixed conductor capable of carrying ionic as well as electronic current”. Thus, the Examiner cannot find that Applicant’s allegation that the selected material for the wiring element is just merely conductive when the selected material is PEDOT:PSS as in the teaching of Sotzing ‘421 in combination with the direction of non-metallic based wiring per Sotzing ‘845, and with such a material being readily recognized by Applicant as having the ability for ionic current. 
Therefore, it is for at least the reasoning set forth above that the Examiner maintains that each of the rejections set forth above under 35 U.S.C. 103 remain tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794